DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1,4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over LAI (JP-3197757-U: previously cited and Machine Translation was previously provided by Examiner) in view of KIM (US9743553B2: previously cited).

Regarding claim 1, LAI teaches a heat dissipation structure (see fig 8) of handheld device, comprising: a hollow frame body (51”) having a hollow receiving space (52”), an open top end and an open bottom end (hollow frame body 51 has open top and bottom: see fig 9), an inner periphery of the hollow frame body having a connection section (see LAI’s figure 9, annotated by Examiner); at least one two-phase flow heat exchange unit (see element 10” in figure 8: : examiner notes that figure 2 is been used to show the two-phase flow heat exchange unit while the embodiment that the Examiner is mapping out is shown in Figure 9), being a vapor chamber and (LAI’s two-phase flow heat exchange unit is a vapor chamber: see LAI’s ¶ [0018])) having at least one two-phase flow conduction section (see the conduction sections above and below the electronic components 94 and 95), the at least one two-phase flow conduction section having multiple airtight chambers arranged side-by-side (see LAI’s figure 9, annotated by Examiner), an outer periphery of the two-phase flow conduction section having a lip section surrounding the multiple airtight chambers for connecting to the connection section (see LAI’s figure 9, annotated by Examiner), the two-phase flow heat exchange unit being disposed in the hollow receiving space and securely connected with the hollow frame body (see LAI’s figure 9, annotated by Examiner). wherein the lip section is being connected with the connection section by means of welding, adhesion, engagement, press fit, insertion or buckling (see the lip section is being connected with the connection section by insertion: see LAI’s figure 9, annotated by Examiner).
Examiner notes that “being connected with the connection section by means of welding, adhesion, engagement, press fit, insertion or buckling” is process limitations in product claim. Therefore, the weight of the process limitations is limited to the structural difference resulted from the process. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.

LAI does not teach independent airtight chambers arranged side-by-side on a same level.
KIM teaches a heat dissipation structure (see fig 11) of handheld device, comprising: a hollow frame body (see fig 11) having a hollow receiving space, an open top end and an open bottom end (531), and a two-phase flow conduction section (see 530 and 532 which are area of the heating elements) having multiple independent airtight chambers arranged side-by-side on a same level (see 520a and 520b in figure 10).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat dissipation structure of LAI with the independent airtight chambers arranged side-by-side on a same level, as taught by KIM, since the simple substitution of one known element (independent airtight chambers arranged side-by-side on a same level taught by KIM) for another (multiple airtight chambers arranged side-by-side disclosed by LAI) would have yielded predicable results, namely heat dissipation (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the efficiency of LAI’s heat dissipation structure by attaching each independent chambers to one heat source.

    PNG
    media_image1.png
    315
    975
    media_image1.png
    Greyscale

LAI’s figure 9, annotated by Examiner


Regarding claim 4, LAI further teaches the connection section is a channel and the lip section is inserted in the channel to connect with the hollow frame body, (see lip section is inserted in connection section in LAI’s figure 9, annotated by Examiner).   

Regarding claim 5, LAI further teaches the two-phase flow conduction section has an airtight chamber inside (see airtight chambers above and below the electronic components 94 and 95), an inner wall of the airtight chamber having a capillary structure, a working liquid being filled in the airtight chamber (see LAI’s ¶ [0007]). 
Regarding claim 6, LAI as modified teaches the independent airtight chambers are distributed over separate parts of the two-phase flow heat exchange unit (see LAI’s figure 9, annotated by Examiner: see 520a and 520b in KIM’s figure 10), the lip section surrounding the independent airtight chambers (see lip section in LAI’s figure 9, annotated by Examiner: also see LAI’s ¶ [0027]).

Regarding claim 8, LAI further teaches first and second airtight chambers are disposed at opposing ends of the two-phase flow heat exchange unit (see airtight chambers above and below the electronic components 94 and 95: examiner notes that each chamber is on the opposite ends of the two-phase flow heat exchange unit in the horizontal direction: LAI’s figure 9, annotated by Examiner). 
 Regarding claim 9, LAI as modified teaches the two-phase flow heat exchange unit has a first vapor chamber and a second vapor chamber (see first and second chambers above and below the electronic components 94 and 95, LAI’s figure 9, annotated by Examiner), the lip sections of the first and second vapor chambers being connected with each other (see element 11 in figure 7: examiner notes that figure 7 is been used to show the lip sections of both sides where the chambers are placed, while the embodiment that the Examiner is mapping out is shown in Figure 9), the lip sections of the outer peripheries of the first and second vapor chambers being connected with the connection section of the hollow frame body (see lip section is inserted in connection section in LAI’s figure 9, annotated by Examiner).   

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LAI (JP-3197757-U: previously cited and Machine Translation was previously provided by Examiner) in view of KIM (US9743553B2: previously cited) and (DE-202018107442-U1: previously cited and Machine Translation was previously provided by Examiner: hereafter DE'442).

 Regarding claim 3, LAI as modified above does not disclose the hollow frame body and the two-phase flow heat exchange unit are made of different materials.
DE'442 teaches heat dissipation structure (see figure 2) comprises a frame (11) and two-phase flow heat exchange section (12), (DE'442 teaches in ¶ [0013] that “wherein the heat exchange section 12 and the frame 11 are made of either the same or different materials, the heat exchange section 12 and the frame 11 consist of one of the following materials or a combination thereof: gold, silver, copper, aluminum, titanium, titanium alloy.”) 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select different materials for the hollow frame body and the two-phase flow heat exchange, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. Additionally, selecting different materials for the hollow frame body and the two-phase flow heat exchange is a result effective variable, as recognized by DE'442, which teaches “insufficient structural strength caused by the conventional center frame structure being made of materials that have only high thermal conductivity but not high structural strength. The main structure of the midframe is made of a material with higher structural strength, such as aluminum. B. stainless steel, titanium, aluminum or aluminum alloy, then the main body is integrally bonded with a material with better thermal conductivity to form a center frame having an airtight chamber with heat dissipation effect, or the heat exchange member is integrally bonded with the center frame to overcome the disadvantages of low To minimize rigidity and poor heat dissipation efficiency of traditional midframe.” (see ¶[0023]). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention select different materials for the hollow frame body and the two-phase flow heat exchange since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claim 7, LAI as modified above does not disclose wherein each of the hollow frame body and the two-phase flow heat exchange unit arc made of comprise a material selected from a group consisting of copper, aluminum, stainless steel, ceramic, commercial pure titanium, titanium alloy, copper alloy and aluminum alloy.
DE'442 teaches heat dissipation structure (see figure 2) comprises a frame (11) and two-phase flow heat exchange section (12), (DE'442 teaches in ¶ [0013] that “wherein the heat exchange section 12 and the frame 11 are made of either the same or different materials, the heat exchange section 12 and the frame 11 consist of one of the following materials or a combination thereof: gold, silver, copper, aluminum, titanium, titanium alloy.”) 
it would have been obvious to one having ordinary skill in the art at the time the invention was made to select different materials for the hollow frame body and the two-phase flow heat exchange, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. Additionally, selecting different materials for the hollow frame body and the two-phase flow heat exchange is a result effective variable, as recognized by DE'442, which teaches “insufficient structural strength caused by the conventional center frame structure being made of materials that have only high thermal conductivity but not high structural strength. The main structure of the midframe is made of a material with higher structural strength, such as aluminum. B. stainless steel, titanium, aluminum or aluminum alloy, then the main body is integrally bonded with a material with better thermal conductivity to form a center frame having an airtight chamber with heat dissipation effect, or the heat exchange member is integrally bonded with the center frame to overcome the disadvantages of low To minimize rigidity and poor heat dissipation efficiency of traditional midframe.” (see ¶[0023]). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention select different materials for the hollow frame body and the two-phase flow heat exchange since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Response to Arguments/Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please see below for new grounds of rejection, necessitated by Amendment.
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive.
Applicant argues that “In the heat dissipation module 10 of Lai '757, the first plate 11 is positioned at the storage site 52 of the frame 51 only by an insert molding process (Figs. 2 and 8) or an assembling method (Fig. 9), and the second plate 21 does not contact the frame 51 but is positioned in the storage site 52. In the invention of the present application, the outer periphery of the two-phase flow conduction section 21 has a lip 22 surrounding for directly connecting the hollow frame body 1 to the connection section 22, namely, the lip 22 directly connects to the hollow frame body 1.” 
Examiner respectfully disagree, the two-phase flow conduction section of LAI includes both the first plate and second plate as previously indicated by Examiner.
Applicant argues that “In the heat dissipation module 10 of Lai '757, first, the frame 51 is connected to the first plate 11, then, the frame 51 with the first plate 11 are received in the mobile device 91 between the front shell 97 and the back shell 98. Such that, the first plate 11 has the two contact surfaces 16 with different heights and the second plate 21 has the two contact surfaces 26 with different heights stacked, and further contacts the electronic components 94, 95 having different heights in the mobile device 91 for heat conduction. But, in the claimed invention, the top end and the bottom end of the hollow receiving space 11 of the hollow frame body 1 are open to directly assemble the two-phase flow heat exchange unit 2. The two-phase flow heat exchange unit 2 serves to support the electronic components, so the thickness of the base and the heat-conducting elements can be reduced and the effects of thinning and heat conduction can be provided.” 
Examiner respectfully disagree, as the “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).
Applicant argues that “Furthermore, the assembling steps in Lai '757 are as "as shown in Fig. 11, the conventional middle frame case 3 serves to support the respective electronic components 4 and the heat dissipation or heat conduction components 5....the dissipation or heat conduction components 5 must be first attached to the middle frame case 3 and then laminated with the electronic component 4 to conduct the heat. Accordingly, the total thickness and weight of the middle frame case 3 are increased and the effect of thinning and lightweight cannot be achieved as in the claimed invention.”
Examiner respectfully notes that it’s not clear what Applicant is trying to argue as there is no “Fig. 11” in Lai '757.
Applicant argues that “Because the frame 510 of Kim '553 has a base portion 511, the first and second hold portions 512a and 512b formed at two sides of the frame 510, the frame 510 is not a hollow frame. On the contrary, the hollow frame body of the present invention has a hollow receiving space, an open top end and an open bottom end, namely, the top end and the bottom end of the hollow frame body are open. Moreover, it is impossible for one having ordinary skill in the art to apply the frame 510 and the heat pipes 520 of Kim '553 in Lai '757 because the frame in Lai '757 must be open, so that the contact surfaces of the first plate and the second plate can contact the electronic components. Hence, there is no motivation to combine Lai '757 and Kim '553. Even if combining Lai '757 and Kim '553, it still fails to disclose "multiple independent airtight chambers arranged side-by-side on a same level", such as the claimed invention.”
Examiner respectfully notes that KIM was introduced only to teach the independency of two vapor chambers on the same level, since LAI teaches all the limitation of claim 1 except that the vapor chambers are independent and on same level.  Such modification would provide the benefit of increasing the efficiency of LAI’s heat dissipation structure by attaching each independent chamber to one heat source.
Applicant argues that “The Examiner asserts on page 4 of the Office Action that "KIM teaches a heat dissipation structure (see fig 11) of handheld device, comprising: a hollow frame body (see fig 11) having a hollow receiving space, and open top end and an open bottom end (531), and a two-phase flow conduction section (see 530 and 532 which are area of the heating elements) having multiple independent airtight chambers arranged side-by-side on a same lever (see 520a and 520b in figure 10)." This, however, is incorrect. It is clear that Kim '553 uses two dependent heat pipes for heat dissipating. But, Lai '757 teaches a vapor chamber structure. It is noted that although Kim '553 and Lai '757 belong the same technical filed, a heat pipe is a two-dimensional structure providing heat conduction at both ends, while a vapor chamber provides three- dimensional heat conduction and spreading between two surfaces. Hence, one skilled in the art at the time of the claimed invention, with knowledge of Kim '553 and Lai '757, would not have sought to combine such different structures.”.
Examiner respectfully disagree, heat pipe and vapor chamber are structurally identical both provide heat conduction in three dimensions. The combination of LAI and KIM would result to read on the amendment claim 1, since LAI teaches all the limitation of claim 1 except that the vapor chambers are independent and on same level and KIM was introduced only to teach the independency of two vapor chambers placed on the same level.
Therefore, the previous rejection is maintained, modified as necessitated by Amendment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685.  The examiner can normally be reached on 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (571)270-7625 can be reached on 7:30AM~5:30PM, M-Th (E.S.T.). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/
Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763